Case 1:21-cv-00799-ENV-VMS Document 16 Filed 03/16/21 Page 1 of 2 PageID #: 89




  UNII.ED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


  JACQUELINE SHEPHERD, on behalf of
  herself and all others similarly situated,              Civil Action No. 21-cv-799 (ENV) ('

                                 Plaintiff,

                   v.

  GOOGI LLC; BUNGIE, INC.; and
  ID SOFTWARE LLC,

                                 Defendants.


           STIPULATION OF DISMISSAL PURSUANT TO F.R.C.P 41(a)(1)(A)(ii)

         IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff and Defendant

  id Software LLC ("id Software") that the above-captioned action is voluntarily dismissed, with

  prejudice, against id Software, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

  Procedure; and

         IT IS FURTHER STIPULATED AND AGREED by and between the undersigned parties

  that each party shall bear its own fees and costs.

  Dated: New York, New York
         March 16, 2021

   THE LAW OFFICE OF JAMES C. KELLY                    GIBBONS P.C.

   By:                                                 By:
   James C. Kelly                                      WillYm P. Deni, Jr.
   244 5th Avenue, Suite K-278                         J. Brugh Lower
   New York, NY 10001                                  One Pennsylvania Plaza, 37th Floor
   jkelly@jckellylaw.com                               New York, New York 10119
   (212) 920-5042                                      (212) 613-2000
                                                       wdeni@gibbonslaw.com
  Attorneys for Plaintiff                              jlower@gibbonslaw.com

                                                       Attorneysfor Defendant id Software, LLC
Case 1:21-cv-00799-ENV-VMS Document 16 Filed 03/16/21 Page 2 of 2 PageID #: 90




                                       Margaret Esquenet (pro hac vice)
                                       FINNEGAN HENDERSON FARABOW
                                       GARRETT & DUNNER LLP
                                       901 New York Avenue, NW
                                       Washington, DC 20001
                                       (202) 408-4000

                                       Attorneys for Defendant id Software, LLC




                                         2
